Citation Nr: 1120925	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-15 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a travel Board hearing in January 2011.  A transcript of the hearing is associated with the claims folder.  The hearing record was kept open for 60 days to allow the Veteran to submit additional evidence.  The Veteran submitted evidence that was received at the RO in February 2011.  The evidence was included in the claims folder.  Please see the Reasons and Bases section of this decision for a discussion of a waiver of consideration of the additional evidence.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is attributable to his active military service.

2.  The Veteran likely has tinnitus that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does have bilateral hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran has tinnitus that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran served on active duty from January 1959 to October 1963.  The Veteran's personnel records show that he was trained as a jet engine mechanic in 1959.  He served in that capacity during his period of service.  His records further reflect that he was trained in servicing engines on B-52 bomber aircraft in 1961.

The Veteran's service treatment records (STRs) are negative for any complaints of or treatment for hearing loss or ringing in the ears.  His hearing was tested by the whispered and spoken voice tests on his January 1959 entrance examination with his hearing listed as 15/15 for each test.  The STRs show that the Veteran was put into a hearing conversation program in February 1959.  An audiogram was done at that time to establish a baseline.





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
5 (15)
0 (5)
LEFT
5 (20)
5 (15)
0 (10)
5 (15)
5 (10)

(The figures in parentheses are based on International Standards Organization (ISO) standards to facilitate data comparison.  Prior to November 1967, audiometric results were reported in American Standards Association (ASA) standards in the STRs.)  

The Veteran's separation examination of October 1963 was negative for any findings of hearing loss.  The Veteran did not report any hearing problems on his Report of Medical History at that time.  His hearing was tested by audiometry with the following results:







HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
5 (15)
10 (20)
15 (20)
LEFT
15 (30)
5 (15)
-5 (5)
0 (10)
10 (15)

The Veteran submitted his claim for VA disability compensation benefits in October 2007.  The Veteran asserted that he had bilateral hearing loss and tinnitus due to [acoustic] trauma from his work on the flight line.  He added that he was exposed to loud noise on a daily basis while working on the flight line as a jet engine mechanic in a statement dated in October 2007.

The Veteran was afforded a VA audiology examination in March 2008.  The examiner noted the results of the February 1959 audiogram and said the results were within normal limits.  The examination also said the results of audiometric testing from October 1963 were within normal limits.  The examiner said the Veteran reported bilateral hearing loss that became noticeable 11-12 years ago.  The same was said for the onset of the Veteran's tinnitus.  The Veteran reported the tinnitus was worse in the left ear and occurred 2-3 times a week and would last for hours.  It was described as moderate in severity.  The Veteran's specialty as a jet mechanic in service was noted.  He worked as a crane operator after service for 25-30 years without hearing protection most of the time.  

The audiometric testing showed the following decibel losses at the tested levels:




HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
35
40
30
55
60
LEFT
20
25
40
55
60

The Veteran and speech recognition scores of 96 percent for the right ear and 84 percent for the left ear.  The examiner said that the Veteran's hearing loss was well within normal limits at entrance and separation.  He said the Veteran reported an onset of hearing loss and tinnitus decades after separation.  He then opined that the Veteran's hearing loss and tinnitus were not caused by, or a result of noise exposure in service.  He said it was likely that the Veteran's long-term occupational noise exposure without hearing protection, aging, diabetes, and negative middle ear pressure had contributed to his hearing loss and/or tinnitus.  

The Veteran's claim for service connection was denied in April 2008.  The Veteran's notice of disagreement (NOD) was received in September 2008.  He contended that his noise exposure in service caused his hearing loss and tinnitus.  He said he worked on jet engines without proper hearing protection.  He said that, while he may have had jobs around noise and equipment, his initial noise trauma started while working on jet engines in service.

The Veteran perfected his appeal in May 2009.  He requested a Board hearing in his case.  The RO wrote to him to acknowledge his request for a hearing in October 2009.  In addition, the letter informed the Veteran that he had 90 days from the date of the letter to request a Board hearing, send the Board additional evidence or to appoint, or change a representative.  The letter included an enclosure of a waiver of evidence form.

The Veteran responded to the letter that same month.  He completed the waiver of evidence form wherein he waived consideration of additional evidence he was submitting to the Board.  However, no additional evidence was submitted at that time.

The Veteran testified at a travel Board hearing in January 2011.  The Veteran testified regarding his duties as a jet engine mechanic and the noise exposure from working on the flight line.  He also testified regarding his work in what was called a test cell that required close proximity to engines to start them and test them.  The Veteran said he originally worked on B-47 bombers but they were phased out and he worked on B-52 bombers and large tanker jet planes.  The Veteran also explained that, if you were part of the direct crew working with someone in the cockpit, you would wear hearing protection.  Otherwise, if you were doing other work around the aircraft you would not and would be subjected to the engine noise.  The Veteran said that he developed a ringing in his ears before he left service.  He said it would come and go.  He said it was now a constant sound.  

The Veteran was asked to when he first noticed his hearing loss.  His response implied that it was in service because his wife would have to shout at him.  The Veteran also testified about his post-service noise exposure.  He described two types of cranes that he operated.  One had the engine behind him and the other had what he described as an environmental cab.  He said he did not wear hearing protection while operating the cranes because he did not need to.  The environmental cab was even air conditioned and he could not hear anything else.  He said he would wear a headset for communications in some circumstances.  The Veteran asked that the record be kept open for 60 days to allow him to obtain additional evidence.  

The Veteran submitted a private audiology examination from D. K. Griffin, AuD., in February 2011.  The Veteran was examined in January 2011.  Dr. Griffin noted the Veteran's noise exposure in service from working on jet engines.  She also noted that he had no other specific occupational or recreational noise exposure.  She said his post-service occupation as a crane operator was in a noise controlled cab with little or no acoustic trauma.  She added that the Veteran noted hearing loss and bilateral tinnitus upon separation in 1963.  

The results of Dr. Griffin's audiometric testing were as follows:




HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
35
45
40
60
60
LEFT
25
30
40
55
55

She also reported that the veteran had a speech discrimination score of 80 percent in the right ear and 84 percent in the left ear.  Dr. Griffin said the speech discrimination test used the CNC 50 list.  She stated that the test results were valid and reliable.

Dr. Griffin stated that, after reviewing the veteran's medical records and hearing his personal account of noise exposure history, in service and after, it was her opinion that his sensorineural hearing loss and tinnitus were more likely than not a result of acoustic trauma suffered when he was exposed to aircraft engines while in service.  She added that the degree and pattern of the hearing loss were consistent with noise exposure as described.

The Veteran's STRs do not demonstrate a hearing loss disability in service.  They do reflect a change in his hearing from the time of his February 1959 audiogram to the audiogram done at his separation examination in October 1963.  Moreover, the February 1959 audiogram was done as part of a hearing conservation program related to the Veteran's Air Force specialty code (AFSC) as a jet engine mechanic.  Thus, there was an expectation of acoustic trauma for the Veteran during his military service because of his AFSC.  His personnel records document his working as a jet engine mechanic from 1959 to 1963.

The Court has issued several opinions that are helpful in evaluating the Veteran's claim.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that the absence of a documented hearing loss while in service is not fatal to a claim for service connection.  Further, in Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993), the Court noted that, when a veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Finally, in a case similar to that on appeal here, Peters v. Brown, 6 Vet. App. 540, 543 (1994), the Court said that a veteran may establish service connection for a disability not manifested during service, or within the statutory presumptive period, with evidence that demonstrates that the disability actually resulted from a disease or injury incurred in service.

In this case, the VA examiner relied on the Veteran's statements of an onset of only 11-12 years prior to the examination for noticing his hearing loss and tinnitus.  Although that examiner acknowledged the Veteran's acoustic trauma in service, he felt that the Veteran's hearing loss was related to post-service noise exposure and several other factors unrelated to service.  Particularly, in light of the reporting of the onset as years after service.

The opinion from Dr. Griffin is based on a review of the Veteran's records and acknowledgement of his statements of having experienced symptoms of hearing loss and tinnitus while still in service and in the years afterwards.  She notes that the Veteran's post-service noise exposure was limited, particularly in comparison with the constant noise exposure of working on jet engines in service.  The Veteran's hearing loss was said to be consistent with the noise exposure described by the Veteran.  She concluded that the Veteran's current hearing loss and tinnitus were more likely than not related to the noise exposure in service.  

The Veteran is competent to say that he experienced problems with his hearing and experienced ringing in his ears during service that have continued to the present.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran provided credible testimony regarding his post-service noise exposure as opposed to the type of noise exposure he had during service.  He testified as to having experiencing symptoms of hearing loss and tinnitus since service.

In view of the totality of the evidence, including the Veteran's credible account of noise exposure during service, his documented current hearing loss and tinnitus, and the opinion evidence from Dr. Griffin, the Board finds that it is at least as likely as not that bilateral hearing loss and tinnitus was incurred in active service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).






(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


